Citation Nr: 1542556	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-11 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sinus problems.

3.  Entitlement to service connection for residuals of traumatic brain injury that occurred during active service in 2004 and 2005.

4.  Entitlement to service connection for loss of the sense of smell.

5.  Entitlement to service connection for loss of the sense of taste.

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to December 1992, June 2004 to August 2004, September 2004 to March 2005, and January 2006 to June 2006.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia.

In August 2012, the RO, in pertinent part, denied service connection for a loss of the sense of smell, and continued a prior denials of service connection for sinusitis and traumatic brain injury.  In July 2013, the RO denied service connection for a loss of the sense of taste, continued a prior denial of service connection for bilateral hearing loss, and granted service connection for tinnitus, assigning an initial 10 percent disability rating.  The Veteran timely expressed disagreement with the denials and with the initial 10 percent disability rating for tinnitus.

With regard to the issue of service connection for traumatic brain injury, the Board notes that entitlement to service connection for traumatic brain injury had previously been denied by the RO in June 1993, and this was continued by rating action dated in April 2009.  However, this prior claim stemmed from an asserted head injury that occurred during the Veteran's first period of active service.  The current claim of service connection for residuals of traumatic brain injury stem from asserted head injuries sustained during subsequent periods of active service in 2004 and 2005.  As such, the Board concludes that this is a new claim for a distinct injury that occurred following the prior final denial of service connection for traumatic brain injury in 1993, and has characterized the issue accordingly.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim); see also Velez v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries, or whether it is evidence tending to substantiate an element of a previously adjudicated matter).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an Appeal To Board Of Veterans' Appeals (VA Form 9) received by the RO in April 2014, the Veteran did not indicate whether he wished to be scheduled for a Board hearing.  However, in a subsequent VA Form 9 received by the RO in September 2014, he indicated that he wished to be scheduled for a Board videoconference hearing.  The Veteran has not yet been scheduled for the requested hearing.

Pursuant to 38 C.F.R. § 20.700(a) (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  A Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b)  (West 2014); 38 C.F.R. § 20.700 (2014).  In an effort to afford the Veteran every opportunity to cooperate with VA, the Board finds that he must be scheduled for the requested videoconference hearing before a Veterans Law Judge.

Additionally, the August 2012 rating decision on appeal continued a previous denial of service connection for sinus problems.  The Veteran's October 2012 notice of disagreement appealed this issue.  As a Statement of the Case has not yet been provided on this matter, one must be furnished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board.

2. Separately, issue a Statement of the Case addressing whether new and material evidence has been submitted to reopen service connection for sinus problems.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


